                                            Case 5:20-cv-08624-LHK Document 117 Filed 08/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        ABCELLERA BIOLOGICS INC, et al.,                Case No. 20-cv-08624-LHK (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            INTERIM ORDER RE JULY 29, 2021
                                                   v.                                       DISCOVERY DISPUTE
                                  10

                                  11        BERKELEY LIGHTS, INC.,                          Re: Dkt. No. 109
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiffs AbCellera Biologics, Inc. and The University of British Columbia (collectively,

                                  15   “Plaintiffs”) and defendant Berkeley Lights, Inc. (“Berkeley Lights”) ask the Court to resolve their

                                  16   dispute concerning Berkeley Lights’s response to Plaintiffs’ Interrogatory No. 6, which seeks

                                  17   information about author, custodian, date created, and/or last date modified for Berkeley Lights’s

                                  18   document production. Dkt. No. 109. Based on the discussion held at the August 10, 2021

                                  19   discovery hearing, the Court orders as follows:

                                  20            The parties shall confer further and conduct any necessary investigation, including with

                                  21   their e-discovery vendors and in-house personnel knowledgeable about the document management

                                  22   system(s) in question, to determine whether the information Plaintiffs seek exists and how, if at

                                  23   all, it feasibly may be produced. By August 24, 2021, the parties shall file a joint status report

                                  24   identifying any issues that have been resolved and what issues, if any, remain in dispute. For any

                                  25   remaining disputed issues, the parties shall advise the Court of their respective positions and

                                  26   proposals for resolution, paying particular attention to the relevance and proportionality

                                  27   requirements of Rule 26(b)(1).

                                  28   //
                                         Case 5:20-cv-08624-LHK Document 117 Filed 08/10/21 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: August 10, 2021

                                   3

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            2
